1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                                  ----oo0oo----
11

12   REBECCA ENOS,                      No. 2:18-cv-02995 WBS EFB
13               Plaintiff,
14        v.
15   HARTFORD LIFE INSURANCE
     COMPANY and DOES 1 to 100,
16
                 Defendant.
17

18
                                  ----oo0oo----
19
                       STATUS (PRETRIAL SCHEDULING) ORDER
20
               After reviewing the parties’ Joint Status Report, the
21
     court hereby vacates the Status (Pretrial Scheduling) Conference
22
     scheduled for June 24, 2019, and makes the following findings and
23
     orders without needing to consult with the parties any further.
24
     I.   SERVICE OF PROCESS
25
               All defendants have been served, and no further service
26
     is permitted without leave of court, good cause having been shown
27
     under Federal Rule of Civil Procedure 16(b).
28
                                       1
1    II.   JOINDER OF PARTIES/AMENDMENTS

2              Because the parties now agree that ERISA does not apply

3    in this case, plaintiffs have until July 8, 2019 to file their

4    First Amended Complaint.     Plaintiff agrees to remove allegations

5    that she received insurance coverage under the policy as a

6    benefit from her employer.    Defendant shall make any response to

7    the First Amendment Complaint within 14 days after service of the

8    amended complaint.

9              No other joinder of parties or amendments to pleadings

10   will be permitted except with leave of court, good cause having

11   been shown under Federal Rule of Civil Procedure 16(b).     See

12   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604 (9th Cir.

13   1992).

14   III. JURISDICTION/VENUE

15             Jurisdiction is predicated upon 28 U.S.C. § 1332(a),

16   because the parties are diverse in citizenship and the amount in

17   controversy exceeds $75,000.1    Venue is undisputed and hereby

18   found to be proper.

19   IV.   DISCOVERY

20             The parties agree to serve the initial disclosures
21   required by Federal Rule of Civil Procedure 26(a)(1) on or before

22   July 12, 2019.

23             The parties shall disclose experts and produce reports

24   in accordance with Federal Rule of Civil Procedure 26(a)(2) by no

25   later than April 3, 2020.    With regard to expert testimony

26
27         1   Plaintiff is a resident of California and defendant is
     incorporated, and has its principal place of business, in
28   Connecticut.
                                     2
1    intended solely for rebuttal, those experts shall be disclosed

2    and reports produced in accordance with Federal Rule of Civil

3    Procedure 26(a)(2) on or before May 8, 2020.

4              All discovery, including depositions for preservation

5    of testimony, is left open, save and except that it shall be so

6    conducted as to be completed by June 19, 2020.    The word

7    “completed” means that all discovery shall have been conducted so

8    that all depositions have been taken and any disputes relevant to

9    discovery shall have been resolved by appropriate order if

10   necessary and, where discovery has been ordered, the order has

11   been obeyed.   All motions to compel discovery must be noticed on

12   the magistrate judge’s calendar in accordance with the local

13   rules of this court and so that such motions may be heard (and

14   any resulting orders obeyed) not later than June 19, 2020.

15   V.    MOTION HEARING SCHEDULE

16             All motions, except motions for continuances, temporary

17   restraining orders, or other emergency applications, shall be

18   filed on or before August 14, 2020.    All motions shall be noticed

19   for the next available hearing date.     Counsel are cautioned to

20   refer to the local rules regarding the requirements for noticing
21   and opposing such motions on the court’s regularly scheduled law

22   and motion calendar.

23   VI.   FINAL PRETRIAL CONFERENCE

24             The Final Pretrial Conference is set for October 26,

25   2020, at 1:30 p.m. in Courtroom No. 5.    The conference shall be

26   attended by at least one of the attorneys who will conduct the
27   trial for each of the parties and by any unrepresented parties.

28             Counsel for all parties are to be fully prepared for
                                       3
1    trial at the time of the Pretrial Conference, with no matters

2    remaining to be accomplished except production of witnesses for

3    oral testimony.     Counsel shall file separate pretrial statements,

4    and are referred to Local Rules 281 and 282 relating to the

5    contents of and time for filing those statements.     In addition to

6    those subjects listed in Local Rule 281(b), the parties are to

7    provide the court with: (1) a plain, concise statement which

8    identifies every non-discovery motion which has been made to the

9    court, and its resolution; (2) a list of the remaining claims as

10   against each defendant; and (3) the estimated number of trial

11   days.

12            In providing the plain, concise statements of

13   undisputed facts and disputed factual issues contemplated by

14   Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

15   that remain at issue, and any remaining affirmatively pled

16   defenses thereto.     If the case is to be tried to a jury, the

17   parties shall also prepare a succinct statement of the case,

18   which is appropriate for the court to read to the jury.

19   VII. TRIAL SETTING

20            A jury trial is set for December 8, 2020 at 9:00 a.m.
21   The parties estimate that the trial will last three to five days.

22   VIII.    SETTLEMENT CONFERENCE

23            A Settlement Conference will be set at the time of the

24   Pretrial Conference.     All parties should be prepared to advise

25   the court whether they will stipulate to the trial judge acting

26   as settlement judge and waive disqualification by virtue thereof.
27            Counsel are instructed to have a principal with full

28   settlement authority present at the Settlement Conference or to
                                        4
1    be fully authorized to settle the matter on any terms.    At least

2    seven calendar days before the Settlement Conference counsel for

3    each party shall submit a confidential Settlement Conference

4    Statement for review by the settlement judge.   If the settlement

5    judge is not the trial judge, the Settlement Conference

6    Statements shall not be filed and will not otherwise be disclosed

7    to the trial judge.

8    IX.   MODIFICATIONS TO SCHEDULING ORDER

9              Any requests to modify the dates or terms of this

10   Scheduling Order, except requests to change the date of the

11   trial, may be heard and decided by the assigned Magistrate Judge.

12   All requests to change the trial date shall be heard and decided

13   only by the undersigned judge.

14              IT IS SO ORDERED.

15

16   Dated:   June 14, 2019

17

18

19

20
21

22

23

24

25

26
27

28
                                      5
